PER CURIAM.
Kavon McCallister, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See McCallister v. Haynes, No. CA-03-137-1; CA-03-214-1 (N.D.W. Va. July 14, 2004). We dispense with oral argument because the facts and legal contentions are ade*264quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED